Citation Nr: 1518115	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder, anxiety, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1970 to January 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that proceeding is associated with the Virtual VA file.  During the hearing, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of RO review of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  However, it is clear from the hearing testimony that this waiver only applies to the December 2013 opinion from Dr. N. (initials used to protect privacy).  The waiver does not apply to previous additional evidence of record.  However, as the Board is granting the claims, remand for consideration of this evidence would not be warranted.  See 38 C.F.R. § 20.1304(c).

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains the February 2015 hearing transcript, a February 2015 statement from the Veteran withdrawing his service connection claim for bilateral hearing loss, and a February 2015 waiver of additional evidence.  The Veteran's Virtual VA file contains three sets of VA treatment records dated from April 2011 to September 2012, February 2013 to August 2013, and February 2013 to December 2014.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.  The Board notes that the VA treatment records dated from February 2013 to December 2014 were not considered by the RO in the August 2013 Supplemental Statement of the Case; however, as noted above, remand for consideration of these records is unnecessary as the Board is granting the benefit sought in full.

The issue of entitlement to service connection for posttraumatic stress disorder, anxiety, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the February 2015 Board hearing, prior to the promulgation of a decision on that issue, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to service connection for bilateral hearing was requested.

2.  The most probative evidence of record indicates that the Veteran's left knee degenerative joint disease is related to his military service.

3.  The most probative evidence of record indicates that the Veteran's right knee degenerative joint disease is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Degenerative joint disease of the left knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3.  Degenerative joint disease of the right knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the Board hearing and in a March 2015 submission, the Veteran expressed his desire to withdraw the appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Service connection for right and left knee disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records (STRs) show that the Veteran's lower extremities were normal upon clinical evaluation during his March 1970 enlistment examination.  A May 1972 STR noted that the Veteran had sustained a left knee injury in September 1970 during paratroop training.  In December 1970, STRs noted that the Veteran had suffered from left knee pain for 2 months and he had mild bursitis of the left knee after twisting his left knee in jump school.  In October 1971, a STR stated that the Veteran had suffered from one year of left knee pain.  He was tender over the medial aspect his left knee and a plan was created to limit his physical activities.  The Veteran continued to have left knee pain in December 1971, despite having received a steroid shot.  In January 1972, a STR noted that the Veteran had right knee pain at the site of a steroid shot.

The Veteran still had left knee pain and bursitis in his left knee in April 1972.  In May 1972, the Veteran's x-ray was within normal limits and the impression stated that a meniscal tear should be ruled out with an arthrogram.  A subsequent arthrogram in June 1972 was negative for a tear.  In July 1972, the Veteran was noted to have chondromalacia patella.  A September 1973 in-service examination and the October 1977 separation examination noted that the Veteran's lower extremities were normal.  In addition, on his October 1977 Report of Medical History, the Veteran answered "yes" as to whether he had ever experienced or was then experiencing swollen or painful joints.  The accompanying physician's summary stated that both of the Veteran's knees "just hurt."

The Veteran testified that after service, he worked for approximately 23 years operating a tow modem and he was able to limit any impact on his knees in this role.  See February 2015 Hearing Transcript (Tr.), page 7.  He then worked for 10 years at Walmart in a position that required him to be on his feet.  Tr., page 8.  The Veteran testified that his doctor told him to use ibuprofen to cope with pain in this job.  Tr., page 8.  The Veteran described experiencing problems with his knees in both of these positions.  Tr., pages 7-8.

The Veteran was afforded a VA examination for his bilateral knees in September 2010.  The Veteran reported that he injured his left knee during jump school and his right knee became injured as a result of overcompensating for his left knee injury during service.  The Veteran informed the examiner that at the time of his 1978 discharge, he still had bilateral knee pain and his condition had progressively worsened since that time.  The Veteran's knees were x-rayed, but no MRI was performed.  The diagnosis was mild bilateral degenerative joint disease.  After reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's current mild bilateral degenerative joint disease of the knees is related to the left knee bursitis and possible meniscal tear found during service.  In his rationale, the examiner stated that the Veteran's mild degeneration was not out of the ordinary when considering the Veteran's age.  The examiner additionally observed that though trauma could cause degenerative joint disease, associated symptoms would usually be observable not long after the injury.  The examiner noted that he reached this conclusion after considering relevant cases noted in surgical texts as well textbooks on medicine and gastroenterology.

VA treatment records document that the Veteran complained of bilateral knee pain in April and May of 2011.  In July 2011, a VA treatment record stated that the Veteran wore a left knee brace and he used a cane for walking.  The record noted that an x-ray showed mild early degenerative changes throughout the knee, but nothing significant.  The Veteran also had an MRI performed that confirmed the presence of degenerative joint disease and a degenerative tear of the posterior horn of the medial meniscus, but no bucket handle tear or any other tear of significance.

The Veteran reported in a February 2012 VA treatment record that his bilateral knee symptoms had been present since 1970 when he jumped out of planes.  Later in April, a record noted that no one seemed to know what was causing the Veteran's knee problems.  In August 2012, a VA treatment record stated that the Veteran's degenerative joint disease was not shown to be markedly advanced on x-rays.  In addition, the record noted the Veteran's MRI of both knees confirmed the presence of articular cartilage thinning as a result of degenerative joint disease and degenerative tears in the posterior horn of the medial meniscus.  The record stated that these tears were expected in this type of disease process.

The Board initially notes that the evidence of record supports the conclusion that the Veteran has a current disability.  The September 2010 VA examiner and other VA treatment records diagnosed mild bilateral degenerative joint disease.  In addition, the Veteran's STRs document bilateral knee complaints and injuries.  Furthermore, the Veteran is in receipt of a parachute badge and his personnel records document that he served with the Airborne division but had to withdraw from parachute duty in 1974.  Thus, the first two elements of service connection are established; the remaining issue on appeal is whether there is a relationship between the current disability and in-service events or injuries. 

Initially, the Board also finds that the Veteran has provided competent and credible statements that his symptoms of bilateral knee pain have continued since his discharge from service.  The Veteran is competent to describe the onset and continuation of his bilateral knee pain, as pain is an observable symptom within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's reports that he had bilateral knee pain at the time of his discharge are supported by his October 1977 Report of Medical History in which he reported swollen or painful joints.  The Veteran has maintained that his knee pain continued since that time and deteriorated over the years.  The Veteran also explained the lack of medical evidence documenting treatment for his knees after discharge.  He testified that he was unable to obtain medical records from a previous employer.  Tr., page 7.  In addition, the Veteran stated that he avoided seeking medical treatment as he found that it often included examinations that added to his knee pain.  See December 2010 Notice of Disagreement.  The Veteran's statements have in this regard have been consistent and based on his demeanor at the hearing, the Board finds that his statements are credible.  

First, the Board does not find the medical nexus opinion of the September 2010 VA examiner to have much probative value.  In supporting his opinion, the examiner did not discuss the Veteran's lay statements in which he maintained that his knee problems have persisted since service and gradually worsened with time, which the Board finds competent and credible.  The examiner stated that the Veteran had experienced a possible meniscal tear during service, despite the fact that an arthrogram conducted at this time showed that there was no tear - thus the opinion may be based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  Thus, the Board finds that this medical opinion lacks probative value.

An August 2013 private medical opinion from Dr. L was submitted.  Dr. L stated that she reviewed the Veteran's STRs and post-service medical records.  The Board notes that, indeed, the Veteran requested a copy of his records from VA in August 2012.  Dr. L noted that the Veteran engaged in parachute training and drills while in service, was treated for both left and right knee pain during service and was given differential diagnoses over time, including bursitis and chondromalacia patella, and had experienced constant pain since jump school from jumping out of planes.  Dr. L reported that advanced imaging of the knees showed a meniscal tear and ligamentous thickening due to a previous injury and that conventional radiography of the knees provided unequivocal evidence to support the impression of degenerative joint disease secondary to previous trauma.  Finally, Dr. L opined that it is highly likely that the Veteran's condition is a direct result of his military role as a parachutist.  Dr. L. identified the trauma as jumping out of planes, citing medical literature regarding the impact of airplane jumps on the body, the above factors, and the lack of other known risk factors for his current condition.  

In December 2013, Dr. N also provided a medical opinion.  Dr. N. reviewed the Veteran's medical records and obtained a verbal medical history from the Veteran.  The Veteran testified that his STRs were among the records that Dr. N reviewed.  See Tr., page 9.  Dr. N noted that that the Veteran had normal knees at the time of his enlistment in March 1970, he was treated for knee problems approximately 15 times during service, and continued to experience bilateral knee problems thereafter.  Dr. N also stated that advanced imaging results revealed cartilaginous damage in the knee joints that included meniscus tears and ligamentous thickening that were due to chronic injuries.  He opined that it is as likely as not the Veteran's knee problems are a direct result of his military service, finding that the degenerative joint disease is secondary to previous trauma and noting that the Veteran did not have other risk factors that could have precipitated his current condition.  

The Board finds that the opinions of Dr. L and Dr. N are highly probative as they are based upon review of the Veteran's STRs and other relevant medical records, incorporate the Veteran's competent and credible lay testimony, and include clinical data such as x-ray imaging.  Finally, both examiners provided a full rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (holding that the probative value of an opinion is based upon a full review of the relevant facts and the reasoning for the conclusion provided). 

Based on the foregoing, the preponderance of the evidence of record demonstrates that bilateral knee degenerative joint disease is related to the Veteran's period of active service.  Accordingly, the Board concludes that entitlement to service connection for the bilateral knee disorders is warranted.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for a degenerative joint disease of the right knee is granted.


REMAND

In February 2015, the Veteran submitted a substantive appeal regarding the issue of entitlement to service connection for posttraumatic stress disorder, anxiety, and depression.  On this form, the Veteran requested a Board video conference hearing in connection with the claim.  Although not yet certified to the Board, VACOLS indicates that the AOJ has not noted receipt of the appeal.  Accordingly, and as to ensure timely processing, remand is required to afford the Veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


